        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 1 of 24




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 PROTÉGÉ BIOMEDICAL, LLC,                             Civil No. 19-3152 (JRT/HB)

                                   Plaintiff,

 v.                                             MEMORANDUM OPINION AND ORDER

 DUFF & PHELPS SECURITIES, LLC, and
 PHILIP I. SMITH,

                               Defendants.


      Jack Y. Perry and Kristine M. Boylan, TAFT STETTINIUS & HOLLISTER LLP,
      2200 IDS Center, 80 South Eighth Street, Minneapolis, MN 55402, for
      Plaintiff.

      Stephen V. D’Amore, Ross J. Corbett, and Scott Ahmad, WINSTON &
      STRAWN LLP, 35 West Wacker Drive, Chicago, IL 60601; David R. Marshall,
      FREDRIKSON & BYRON, 200 South Sixth Street, Suite 4000, Minneapolis,
      MN 55402, for Defendants.



      This action arises out of a contract dispute between Plaintiff Protégé Biomedical,

LLC and Defendants Duff & Phelps, LLC and its employee Phillip Smith (collectively,

“Defendants”). Defendants filed a Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) and Plaintiffs filed a Motion to Remand pursuant to 28 U.S.C. §

1447(c). After the Court heard arguments on these motions, Protégé filed a Motion to

Amend its Complaint, which was taken under advisement by the Magistrate Judge.

Because Protégé fails to plead any colorable claim against Smith, the Court will find that
         CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 2 of 24




Smith was fraudulently joined to the action and, consequently, will dismiss all of Protégé’s

claims against him and deny Protégé’s Motion to Remand. Additionally, because Protégé

fails to state any plausible claim against Duff & Phelps, the Court will find that Protégé

fails to allege any plausible claims against Duff & Phelps but will stay its Order dismissing

Protégé’s Complaint until after the Magistrate Judge rules on whether Protégé’s post-

argument Motion to Amend should be granted.


                                       BACKGROUND


I. FACTUAL BACKGROUND


   A. The Parties


       Protégé is a Minnesota LLC that was founded in 2011 by Michael and Susan

Wuollett. (Am. Notice of Removal at 2, Ex. 1 (“Compl.”) ¶¶ 4–5, Dec. 30, 2019, Docket

No. 13.) Protege specializes in researching, inventing, and developing blood-clotting

products. (Compl. ¶ 6.) Protégé’s products are available for sale on the animal-health

marketplace and have recently been cleared for sale in the human-health marketplace by

the Food and Drug Administration (“FDA”). (Id. ¶ 7.) Protégé keeps certain information

collected in its work as trade secrets. (Id. ¶ 8.)

       Duff & Phelps is a financial advising firm based in New York with an office located

in Minnesota. (Id. ¶ 10.)




                                              -2-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 3 of 24




      Phillip Smith is a Minnesota resident and the Managing Director of Duff & Phelps’s

Healthcare Mergers and Acquisitions department. (Id. ¶¶ 11–12). Smith works out of

Duff & Phelps’s Minnesota office. (Id. ¶¶ 11–12.)


   B. The Engagement Agreement


      In December 2017, Protégé contracted with Duff & Phelps to assist Protégé in its

efforts to find a buyer for Protégé. (Id. ¶ 23, Ex. B (the “Engagement Agreement”).) The

Engagement Agreement included the following relevant provisions:


             1. Confidentiality Clause


      The Engagement Agreement included a confidentiality clause requiring Duff &

Phelps to

             keep confidential all nonpublic information provided to it by
             [Protégé] until the earlier to occur of (i) the date five years
             from the date of this Agreement or (ii) the date such
             information shall have been made publicly available by
             [Protégé] or by others without breach of a confidentiality
             agreement, and shall not disclose such information to third
             parties other than to such of its employees and advisors as
             D&P determines have a need to know in connection with this
             Agreement or a potential Transaction.

(Engagement Agreement ¶ 9.)




                                           -3-
         CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 4 of 24




              2. Choice of Law & Express Release of Fiduciary Duty


       The Engagement Agreement included a choice-of-law provision choosing New York

Law to govern the agreement, (Id. ¶ 16), and expressly noted that Duff & Phelps “is not

and shall not be construed as a fiduciary of [Protégé] . . . .” (Id. ¶ 18.)


              3. Indemnification and Corporate Liability Clause


       The Engagement Agreement required Protégé to indemnify and hold harmless to

“the fullest extent” of the law Duff & Phelps and its employees (“Indemnified Persons”)

from all liability unless that liability is “judicially determined to have resulted primarily

and directly from D&P’s or such Indemnified Person's willful misconduct or gross

negligence or related to a breach by D&P of this Agreement.” (Id., Schedule A ¶ A.)

       Additionally, the Engagement Agreement notes that “[t]he obligations of D&P are

solely corporate obligations. No director, officer, employee, agent, shareholder or

controlling person of D&P shall be subjected to any liability to any person, nor will any

such claim be asserted by or on behalf of any other party to this Agreement.” (Id.,

Schedule A ¶ E.)


   C. The Non-Disclosure Agreement


       On January 19, 2018, Duff & Phelps, through Smith, reached out to Doug

Schillinger, a Managing Director at DW Healthcare Partners (“DWHP”), a private equity

investment firm, who also sat on the Board of Directors of Z-Medica, to initiate a

                                              -4-
         CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 5 of 24




discussion about Z-Medica acquiring Protégé. (Compl. ¶ 13–16, 22, 82, Ex. E.) Z-Medica,

like Protégé, manufactures and sells hemostatic blood-clotting products. (Id. ¶ 19.)

Protégé alleges that Duff & Phelps, acting through Smith, assumed Schillinger to be an

agent of Z-Medica when it reached out to him. (Id. ¶ 82.)

       On January 23, 2018, Schillinger and Smith, acting on behalf of Protégé, signed a

non-disclosure agreement (“the NDA”) for “Project Falcon,” an internal reference for

Protégé. (Id. ¶¶ 70, 83, Ex. D (the “NDA”).) Protégé alleges that the NDA was created by

Duff & Phelps and made Duff & Phelps exclusively responsible for all communication

between the “Buyer” and Protégé. (Compl. ¶¶ 70–71; NDA ¶ 10.) Even so, Protégé had

its own team of lawyers review, edit, and approve the NDA before authorizing Duff &

Phelps to send the NDA to Schillinger to execute. (Aff. of Jack Y. Perry ¶ 3, Ex. X at 2–3,

6–16, Jan. 13, 2020, Docket No. 27–1.)

       Schillinger signed the NDA and sent it back to Duff & Phelps. The body of the NDA

does not identify either Z-Medica or DWHP, instead stating, “[t]he _________ (“Buyer”)

is interested in obtaining information about [Protégé] in order to study the feasibility of

Buyer’s purchase of [Protégé].” (NDA at 1.) Schillinger listed his company only as DWHP

and his title as Managing Director below his signature on the NDA. (Id. at 5.) Despite this,

Protégé alleges Duff & Phelps continued to assume Schillinger was an agent for Z-Medica,

making Z-Medica subject to the NDA. (Compl. ¶ 84.) To support this assertion, Protégé




                                            -5-
         CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 6 of 24




points to an email from Duff & Phelps employee Adam Stormoen to the Wuolletts

informing them that “DW Healthcare/Zmedica” (sic) had signed the NDA. (Id., Ex. F.)


   D. The Disclosure of Confidential Information, the Failed Deal, and the Cease-and-

       Desist Letter


       On February 9, 2018, shortly after Schillinger executed the NDA, the Wuolletts

attended a conference call with Schillinger and two directors from Z-Medica, along with

representatives from Duff & Phelps, including Smith, to discuss the possibility of Z-Medica

acquiring Protégé. (Compl. ¶ 85.) Protégé alleges that Mike Wuollett, before disclosing

Protégé’s confidential information on the call, stated that “[s]ince we're all under an

NDA,” he could discuss the confidential information. (Id.) Protégé alleges that no one

from Z-Medica denied being subject to the NDA nor did Smith or anyone from Duff &

Phelps say Z-Medica was not subject to the NDA. (Id.) Mike Wuollett then disclosed

Protégé’s confidential information on the call. (Id. ¶ 86.)

       In the months immediately following the February 9, 2018 call, Protégé alleges that

Z-Medica misappropriated the confidential information Protégé shared to apply for a

continuation of a patent (the “’106 Patent”). (See Id. ¶¶ 88–93.) On May 5, 2018, after

acquiring the patent that allegedly incorporated Protégé’s confidential information, Z-

Medica backed out of the potential deal to acquire Protégé. (Id. ¶ 92.)




                                            -6-
         CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 7 of 24




   E. Related Case Against Z-Medica and Subsequent Settlement


       On November 16, 2018—approximately one year before the instant action against

Duff & Phelps was filed—Protégé commenced an action against Z-Medica alleging, among

other things, that Z-Medica breached the NDA when it used the confidential information

Protégé disclosed to apply for the ’106 Patent. (Id. ¶ 96.)

       On July 24, 2019, however, the Court found that Protégé failed to plead sufficient

facts to show that Schillinger was an agent of Z-Medica when Schillinger signed the NDA

and thus, Z-Medica was not subject to the NDA. The Court therefore dismissed Protégé’s

claim that Z-Medica breached the NDA without prejudice. Protégé Biomedical, LLC v. Z-

Medica, LLC, 394 F. Supp. 3d 924, 938 (D. Minn. 2019).            Protégé and Z-Medica

subsequently agreed to settle their claims, and the Court entered a Final Consent

Judgment and Permanent Injunction on August 13, 2020. (ECF No. 18-cv-3227, Docket

No. 407.)


II. PROCEDURAL HISTORY

       On November 27, 2019, Protégé filed this action against Duff & Phelps and Smith

in state court in Hennepin County. (See Compl.; see also Am. Notice of Removal ¶ 1.)

       On December 23, 2019, Duff & Phelps filed a Notice of Removal arguing that this

Court has diversity subject matter jurisdiction under 28 U.S.C. § 1332(a) because Smith, a

Minnesota resident, was fraudulently joined to this action to evade Federal Court

jurisdiction. (Am. Notice of Removal ¶ 16.)


                                              -7-
          CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 8 of 24




       On January 10, 2020, Defendants filed a joint Motion to Dismiss seeking dismissal

of Protégé’s Complaint in its entirety for failure to state a claim under Fed. R. Civ. P.

12(b)(6). (Mot. to Dismiss, Jan. 10, 2020, Docket No. 15.)

       On January 13, 2020, Protégé filed a Motion to Remand arguing the Court lacked

subject matter jurisdiction because Smith was not fraudulently joined. (Mot. to Remand,

Jan. 13, 2020, Docket No. 21.)

       On April 29, 2020, the Court heard arguments from the parties on both motions.

(Minute Entry, Apr. 29, 2020, Docket No. 45.) Approximately two weeks later, Protégé

filed a Motion to Amend the Pleadings and sought to add facts, arguments, and claims to

its Complaint. (Mot. to Amend, May 12, 2020, Docket No. 46.) Protégé’s Motion to

Amend was argued before the Magistrate Judge who took that matter under

advisement. 1 (Minute Entry, June 3, 2020, Docket No. 67.)

       The Court will first discuss Protégé’s Motion to Remand before turning to

Defendants’ Rule 12(b)(6) Motion to Dismiss.




1 Whether the Motion to Amend is granted does not affect Protégé’s Motion to Remand. See
Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939) (noting that whether removal was proper is
“determined according to the plaintiffs’ pleading at the time of the petition for removal”);
Hatridge v. Aetna Cas. & Sur. Co., 415 F.2d 809, 814 (8th Cir. 1969) (“It is the situation at the time
of removal which is determinative. A subsequent change, such as the plaintiff's post-removal
voluntary reduction of his claim to less than the jurisdictional amount, does not defeat federal
jurisdiction acquired through removal.”).

                                                 -8-
         CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 9 of 24




                                        DISCUSSION

I. MOTION TO REMAND


   A. Standard of Review


       A defendant may remove a civil action to federal court only if the action could have

been filed originally in federal court. See 28 U.S.C. § 1441(a)–(b); Gore v. Trans World

Airlines, 210 F.3d 944, 948 (8th Cir. 2000). The party seeking removal bears the burden of

demonstrating that removal was proper, and “all doubts about federal jurisdiction must

be resolved in favor of remand.” Cent. Iowa Power Co–op. v. Midwest Indep. Transmission

Sys. Operator, Inc., 561 F.3d 904, 912 (8th Cir. 2009).

       When a plaintiff has joined a non-diverse party as a defendant in its state case and

does not allege a federal question, the defendant may only avoid remand “by

demonstrating that the non-diverse party was fraudulently joined.” Filla v. Norfolk S. Ry.

Co., 336 F.3d 806, 809 (8th Cir. 2003). To demonstrate fraudulent joinder, the non-diverse

defendant must show that “no reasonable basis in fact and law” exists for the claims

brought against them. Murphy v. Aurora Loan Servs., LLC, 699 F.3d 1027, 1031 (8th Cir.

2012) (quoting Filla, 336 F.3d at 810). Put another way, “if there is a ‘colorable’ cause of

action—that is, if the state law might impose liability on the resident defendant under the

facts alleged—then there is no fraudulent joinder.” Filla, 336 F.3d at 810 (emphasis in

original) (footnote omitted).




                                             -9-
         CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 10 of 24




       Defendants allege that Smith was fraudulently joined. The Complaint alleges five

Counts against Smith: (I) gross negligent breach-of-contract; (II) breach-of-contract; (III)

breach of common law duties and Minn. Stat. § 481.02 for the unauthorized practice of

law; (IV) declaratory judgment based on Counts I–III; and (V) writ of mandamus based on

Counts I–III. Each Count will be examined below to determine if Protégé alleges a

colorable claim against Smith.


    B. Count I: Gross Negligent Breach-of-Contract Against Smith


       Under both Counts I and II, the parties’ main dispute centers on whether Smith is

a party to the Engagement Agreement or can otherwise be held personally liable under

the Engagement Agreement. Resolution of this dispute is unnecessary to decide Count I,

however, as claims for negligent or gross negligent breach-of-contract do not exist under

New York law and the parties agree New York law governs the contract. 2 City of New York

v. 611 W. 152nd St., Inc., 273 A.D.2d 125, 126 (2000) (noting “claims based on negligent

or grossly negligent performance of a contract are not cognizable”). 3




2Even if New York did recognize claims for gross negligent breach-of-contract, Smith cannot be
held personally liable under the contract because the Court finds he is not a party to it, as
discussed in Section I.C below.

3 See also Avazpour Networking Servs., Inc. v. Falconstor Software, Inc., 937 F. Supp. 2d 355, 365
(E.D.N.Y. 2013) (dismissing a claims for breach-of-contract based on “gross negligence” because
“New York law does not recognize a cause of action for a ‘negligent’ breach of contract”).



                                              -10-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 11 of 24




       Accordingly, the Court finds no reasonable basis in fact and law for Protégé’s claim

against Smith for gross negligent breach-of-contract.


   C. Count II: Breach-of-Contract Against Smith for Failure to Adhere to the

       Confidentiality Clause


       Protégé argues Smith is personally liable for breach of the contract between Duff

& Phelps and Protégé because he is a contract signatory-agent of Duff & Phelps.

       Under New York law, “an agent for a disclosed principal ‘will not be personally

bound [to a contract] unless there is clear and explicit evidence of the agent’s intention

to substitute or superadd his personal liability for, or to, that of his principal.’” Savoy

Record Co. v. Cardinal Export Corp., 15 N.Y.2d 1, 4 (1964) (quoting Mencher v. Weiss, 306

N.Y. 1, 4 (1953)). The factors that the Court may examine to determine the signatory’s

intent “include the length of the contract, the location of the liability provision(s) in

relation to the signature line, the presence of the signatory's name in the agreement

itself, the nature of the negotiations leading to the contract, and the signatory's role in

the corporation.” Cement & Concrete Workers Dist. Council Welfare Fund, Pension Fund,

Legal Servs. Fund & Annuity Fund v. Lollo, 35 F.3d 29, 35 (2d Cir. 1994), as amended (Sept.

9, 1994).

       New York courts will only impute personal liability to an agent-signatory “in the

face of overwhelming evidence of the signatory’s intention to assume personal liability”

which occurs “only in rare cases.” Lerner v. Amalgamated Clothing & Textile Workers


                                           -11-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 12 of 24




Union, 938 F.2d 2, 5 (2d Cir. 1991). For example, in Paribas Properties, Inc. v. Benson, a

New York Court found that an agent-signatory could be held personally liable when (1)

the signatory was the President and principal shareholder of a corporation; (2) the

contract was three pages long and not a trap for the unwary; (3) a paragraph of the

contract explicitly assigned personal liability to the signatory and was located directly

above the signature line; (4) the signatory’s name appeared in the agreement itself; and

(5) the parties negotiated the agreement. 146 A.D.2d 522, 525–26 (1989).

       Here, even when viewing the facts in a light most favorable to Protégé, it is clear

that no New York court would hold Smith personally liable under the Engagement

Agreement. Although Smith’s name does appear once in the Engagement Agreement

itself and the Engagement Agreement is reasonably short (nine pages), the other factors

weigh heavily against his personal liability. First, the Engagement Agreement does not

include any provision expressly assigning personal liability to Smith, let alone such a

provision that appears in close proximity to Smith’s signature line. Cf. id.; Lollo, 35 F.3d

at 35 (noting a clause expressly providing personal liability “is prominently displayed

immediately above the signature line”). In fact, the Engagement Agreement expressly

states Duff & Phelps employees will not be held personally liable for breach-of-contract

and that only corporate liability would attach.

       Second, although the agreement was not a contract of adhesion, the negotiated

agreement expressly stated no Duff & Phelps employee could be held personally liable.




                                           -12-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 13 of 24




Through negotiations, the parties could have included a clause holding Smith (or any

other Duff & Phelps employee) personally liable, but did not. Therefore, this factor also

weighs in Smith’s favor. Cf. Paribas, 146 A.D. at 525 (holding the signatory liable when

the contract was negotiated and included a personal liability clause for the signatory).

       Third, unlike Paribas, Smith is not the president and principal shareholder of Duff

& Phelps, but rather the managing director of its Healthcare Mergers and Acquisitions

department. Id.

       Based on the above factors, the Court concludes that this is not the “rare” case

where “overwhelming evidence” exists to show Smith intended to take personal liability

under the contract. Lerner, 938 F.2d at 5. Accordingly, the Court finds no reasonable

basis in fact and law for Protégé’s claims against Smith for breach-of-contract.


    D. Count III: Smith’s Common Law and Statutory Duties


       Defendants argue that Protégé fails to make a colorable claim against Smith for (1)

breach of fiduciary duty; (2) breach of principal-agent responsibilities; (3) professional

malpractice/breach of professional duties; 4 and (4) for the unlawful practice of law.




4The parties appear to agree that claims for breach of fiduciary duty, breach of agency duties,
and breach of professional duties are governed by New York law because they all “raise issues of
performance” under the Engagement Agreement. Northwest Airlines Inc. v. Astraea Aviation
Servs., Inc., 111 F.3d 1386, 1392 (8th Cir. 1997).



                                             -13-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 14 of 24




       1. Breach of Fiduciary Duty


       “To state a breach of fiduciary duty claim under New York law, a plaintiff must

plead: (i) the existence of a fiduciary duty; (ii) a knowing breach of that duty; and (iii)

damages resulting therefrom.” Spinelli v. Nat'l Football League, 903 F.3d 185, 207 (2d Cir.

2018) (cleaned up). No fiduciary duty is owed when an arm’s length contract includes a

clear statement disclaiming a fiduciary relationship. Id. 5

       Here, no fiduciary duty is owed because the Engagement Agreement is an arm’s

length contract and it includes a clear statement disclaiming the creation of any fiduciary

relationship between Duff & Phelps and Protégé. Id. Moreover, even if there was some

type of fiduciary relationship established, Protégé’s claim would still fail because it cannot

hold Smith personally liable under the Engagement Agreement. Accordingly, the Court

finds no reasonable basis in fact and law for Protégé’s claim against Smith for breach of

fiduciary duty.


              2. Breach of Principal-Agent Relationship


       “Whether an agency relationship exists is a mixed question of law and fact.”

Commercial Union Ins. Co. v. Alitalia Airlines, S.p.A., 347 F.3d 448, 462 (2d Cir. 2003).




5 See also LBBW Luxemburg S.A. v. Wells Fargo Sec. LLC, 10 F .Supp. 3d 504, 523 (S.D.N.Y. 2014)
(“[N]o fiduciary duty is owed where explicit contractual disclaimers of fiduciary duty apply.”).



                                             -14-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 15 of 24




“Establishment of such relationship requires facts sufficient to show (1) the principal's

manifestation of intent to grant authority to the agent, and (2) agreement by the agent.”

Id.

       Here, a principal-agent relationship existed between Duff & Phelps and Protégé by

way of the Engagement Agreement, but no principal-agent relationship existed between

Protégé and Smith personally. Because Smith was not personally liable under the

Engagement Agreement, there is neither manifestation of intent by Protégé to grant

Smith authority, nor agreement by Smith. Accordingly, the Court finds no reasonable

basis in fact and law for Protégé’s claim against Smith for breach of principal-agent

relationship.


                3. Professional Malpractice/Breach of Professional Duty


       A breach of a duty to perform professional services is a “species of negligence”

which requires a showing of “(1) negligence, (2) which is the proximate cause of (3)

damages.” Hydro Inv'rs, Inc. v. Trafalgar Power Inc., 227 F.3d 8, 15 (2d Cir. 2000).

       Plaintiff argues that the Court must find that its claim in tort against Smith for

negligent performance of professional services is colorable because New York courts are

split on whether “financial advisors” qualify as professionals for purposes of a

professional negligence claim.

       Even assuming that financial advisors qualify as professionals, Protégé cannot

maintain this claim against Smith because it is a claim for ordinary negligence and Protégé


                                           -15-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 16 of 24




waived all claims against Duff & Phelps for ordinary negligence in the Engagement

Agreement. Colnaghi, U.S.A., Ltd. v. Jewelers Prot. Servs., Ltd., 611 N.E.2d 282, 284 (N.Y.

1993) (“New York law generally enforces contractual provisions absolving a party from its

own negligence” but not for gross negligence.) Accordingly, the Court finds no reasonable

basis in fact and law for Protégé’s claim against Smith for professional negligence.


              4. Unauthorized Practice of Law Under Minn. Stat. § 481.02


       To maintain a claim for the unlawful practice of law under Minnesota law, Protégé

must allege (1) that it requested legal advice; (2) Smith provided legal advice “as part of

his regular course of conduct;” and (3) the question involved “difficult or doubtful legal

questions” and a trained lawyer’s opinion was necessary “to safeguard the public.”

Gardner v. Conway, 48 N.W.2d 788, 796 (Minn. 1951) (noting that when “incidental to

another transaction” the above three elements are necessary to show unlawful practice

of law under Minn. Stat. § 481.02). 6



6 Protégé appears to confuse a claim for the unlawful practice of law under Minn. Stat. § 481.02
(which Protégé refers to as the “contract theory” of the claim) with a common-law claim for
malpractice (which Protégé refers to as the “tort theory” of the claim). The Court analyzes the
proper elements for the unlawful practice of law claim above, but notes that it would also find
that Protégé fails to allege a colorable claim of malpractice against Smith because no attorney-
client relationship existed. Protégé never sought legal advice from Smith, Smith never rendered
legal advice to Protégé, and Smith is not and never held himself out to be an attorney. Even if
Protégé’s claim did not fail for these reasons, it would have been unreasonable for Protégé to
rely on Smith’s legal advice because Protégé knew Smith was not a lawyer and, in fact, Protégé
employed and/or retained its own lawyers to review, edit, and approve legal documents it
received from Duff & Phelps, including the NDA in question. See Togstad v. Vesely, Otto, Miller
                                                               (footnote continued on next page)

                                             -16-
         CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 17 of 24




       Protégé’s claim fails at least the first two elements here. Protégé never requested

legal advice from Smith and, even if it had, Smith never provided Protégé with legal

advice. 7 Accordingly, the Court finds no reasonable basis in fact and law for Protégé’s

claim against Smith for the unlawful practice of law.


               5. Conclusion on Count III


       Because Protégé fails to allege colorable claims against Smith for (1) breach of

fiduciary duty; (2) breach of agent-principal relationship; (3) breach of professional duties;

and (4) the unlawful practice of law, the Court finds no reasonable basis in fact and law

for any of the claims alleged against Smith in Count III.




& Keefe, 291 N.W.2d 686, 694 n.4 (Minn. 1980) (noting that an attorney-client relationship exists
“whenever an individual seeks and receives legal advice from an attorney in circumstances in
which a reasonable person would rely on such advice”).
         Protégé also cites a case from Ohio for the proposition that financial advisors can be found
liable for the unlawful practice of law when they prepared and reviewed contracts. Trumbull Cty.
Bar Ass’n v. Hanna, 684 N.E.2d 329, 331 (Ohio 1997). Besides being non-precedential, the case
is easily distinguishable as the Ohio Court makes clear that the financial advisors were found
liable for the unauthorized practice of law because they created a trust for the plaintiff without
recommending the plaintiff contact their attorneys. Here, neither Duff & Phelps nor Smith
created any legal documents for Protégé on their own; they specifically sent draft documents to
Protégé’s own, independent attorneys who reviewed, edited, and approved the documents.

7Protégé points to an email that Protégé alleges contains legal advice from “Duff & Phelps and
Smith,” but even if the email does contain legal advice, which is disputed, the email was not sent
by Smith—it was sent by Adam Stormoen, another Duff & Phelps employee, who is not a party
to this case.

                                                -17-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 18 of 24




    E. Count IV: Declaratory Judgment Against Smith


       Protégé acknowledges that Count IV for declaratory judgment is predicated on the

Court finding a colorable claim against Smith in Counts I–III. Because the Court finds

Counts I–III contain no colorable claims, it also finds no reasonable basis in fact and law

for Protégé’s declaratory judgment claim contained in Count IV.


    F. Count V: Writ of Mandamus Against Smith


       “Mandamus is an extraordinary remedy.” State v. Pero, 590 N.W.2d 319, 323

(Minn. 1999). To obtain a writ of mandamus, a plaintiff must show that (1) the defendant

“failed to perform an official duty clearly imposed by law, (2) which caused a public wrong

specifically injurious to [Protégé], and (3) for which there is no other adequate legal

remedy.” Madison Equities, Inc. v. Crockarell, 889 N.W.2d 568, 571 (Minn. 2017) (cleaned

up).

       Protégé’s claims for mandamus against Smith are not colorable. First, Protégé’s

mandamus claim relies on the viability of the claims included in Counts I–III, as these are

the only official duties Smith allegedly violated. Because these claims are not colorable,

Protégé fails to allege Smith failed to perform an “official duty” let alone one that was

clearly imposed by law. 8 Second, Protégé fails to adequately allege the “public wrong” it




8
 The Court also notes that if any of the claims included in Counts I–III were colorable, Protégé
would have an adequate legal remedy thereby vitiating the third mandamus element.

                                             -18-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 19 of 24




suffered. Instead, Protégé makes only conclusory allegations that a public wrong existed

based on “Duff & Phelps and Smith’s breaches and anticipatory breaches of their

contractual ‘obligations’ and common law and statutory duties to Protégé.” But if any

wrong existed here, it would be a private one between two commercial entities based on

a simple dispute of contract. Accordingly, the Court finds no reasonable basis in fact and

law for Protégé’s claim for Mandamus against Smith.


   G. Conclusion on Motion to Remand


       In sum, the Court finds that “no reasonable basis in fact and law” exist for any of

the claims Protégé alleges against Smith. Aurora Loan Servs., 699 F.3d at 1031 (quoting

Filla, 336 F.3d at 810). Accordingly, the Court finds that Smith was fraudulently joined,

and will dismiss all claims alleged against him and deny Protégé’s Motion to Remand.

Because the remaining parties are completely diverse, the Court has subject matter

jurisdiction and will decide Duff & Phelps’s Motion to Dismiss pursuant to Rule 12(b)(6).


II. DUFF & PHELPS’S MOTION TO DISMISS


   A. Standard of Review


       In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the Court considers all facts alleged in the Complaint as true to determine if the Complaint

states a “claim to relief that is plausible on its face.” Braden v. Wal-Mart Stores, Inc., 588

F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim

                                            -19-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 20 of 24




has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Although the Court accepts a complaint’s factual allegations as

true, it is “not bound to accept as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986). In other words, a Complaint “does not need

detailed factual allegations” but must be more “than labels and conclusions, and a

formulaic recitation of the elements” to meet the plausibility standard. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).

       “When considering a Rule 12(b)(6) motion, ‘the court generally must ignore

materials outside the pleadings, but it may consider some materials that are part of the

public record or do not contradict the complaint, as well as materials that are necessarily

embraced by the pleadings.’” Smithrud v. City of St. Paul, 746 F.3d 391, 395 (8th Cir. 2014)

(quoting Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999)).


   B. Count I: Gross Negligent Breach-of-Contract Against Duff & Phelps


       For the same reasons Count I fails against Smith, it fails against Duff & Phelps. New

York does not allow claims for “gross negligent” breach of contract. See City of New York,

273 A.D.2d at 126; Avazpour, 937 F. Supp. 2d at 365.




                                            -20-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 21 of 24




   C. Count II: Breach-of-Contract for Failure to Adhere to the Confidentiality Clause


       Protégé alleges in Count II that Duff & Phelps breached the Engagement

Agreement by violating the confidentiality provision, which prevents Duff & Phelps from

disclosing such information to third parties. But Protégé fails to claim that Duff & Phelps

disclosed confidential information to anyone. Instead, Protégé asserts that Duff & Phelps

breached the contract by failing to prevent Protégé from disclosing confidential

information to a third party, which is not required by the contract. Because the Court

may not read into the contract obligations the parties themselves did not include, Tonking

v. Port Auth. of New York & New Jersey, 821 N.E.2d 133, 135 (N.Y. 2004), Protégé fails to

plausibly allege a claim for breach-of-contract against Duff & Phelps.


   D. Count III: Duff & Phelps Common Law and Statutory Duties


       Protégé’s claims against Duff & Phelps in Count III fail for many of the same reasons

they fail against Smith. First, Protégé’s claim for breach of fiduciary duty fails because the

arm’s length Engagement Agreement clearly disclaims such a duty. Spinelli, 903 F.3d at

207. Second, Protégé’s claim for breach of principal-agent responsibilities fails because

Protégé cannot use a claim in tort to recover for a failed breach-of-contract claim. Alitalia

Linee Aeree Italiane, S.p.A. v. Airline Tariff Pub. Co., 580 F. Supp. 2d 285, 293 (S.D.N.Y.

2008) (“To bring a tort action along side [sic] a contract claim, the alleged breach of duty

must be distinct from, or in addition to, the breach of contract.” (citing Clark–Fitzpatrick,



                                            -21-
         CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 22 of 24




Inc. v. Long Island R.R., 516 N.E.2d 190 (N.Y. 1987))). 9 Third, Protégé’s claim for breach of

a duty to perform professional services is a “species of negligence,” Trafalgar Power, 227

F.3d at 15, and Protégé waived all claims for ordinary negligence in the Engagement

Agreement. 10 See Colnaghi, 611 N.E.2d at 284. Fourth, Protégé’s claim against Duff &

Phelps for the unlawful practice of law fails because Protégé fails to allege it requested

legal advice from Duff & Phelps or that such legal advice was provided. Gardner, 48

N.W.2d at 796.


     E. Count IV: Declaratory Judgment


        Protégé’s claims for declaratory judgment against Duff & Phelps depend on the

plausibility of its claims in Counts I–III. Because the Court find that Protégé has failed to

plausibly allege any claim in Count I–III, Count IV also fails.




9 See also See N. Shore Bottling Co. v. C. Schmidt & Sons, Inc., 239 N.E.2d 189, 193 (N.Y. 1968)
(dismissing claims in tort arising from the same facts as the alleged breach-of-contract but noting
that “a contracting party may be charged with a separate tort liability arising from a breach of a
duty distinct from, or in addition to, the breach of contract”); Robin Bay Assocs., LLC v. Merrill
Lynch & Co., No. 07-376 (JMB), 2008 WL 2275902, at *3 (S.D.N.Y. June 3, 2008) (“In New York,
‘[a] cause of action for breach of fiduciary duty which is merely duplicative of a breach of contract
claim cannot stand.’” (quoting William Kaufman Org., Ltd. v. Graham & James LLP, 269 A.D.2d
171, 173 (N.Y. App. Div. 2000))); Med. Research Assocs., P.C. v. Medcon Fin. Servs., Inc., 253 F.
Supp. 2d 643, 649–50 (S.D.N.Y. 2003) (dismissing claims in tort based on same allegations of
breach).

10And even if Protégé had not waived such claims, its claim here still fails because it seeks to
recover in tort for an alleged breach-of-contract.

                                                -22-
        CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 23 of 24




   F. Count V: Writ of Mandamus


       Protégé’s claim for a Writ of Mandamus against Duff & Phelps fails for the same

reasons it fails against Smith. A writ of mandamus is an “extraordinary remedy” but this

case is not extraordinary. Pero, 590 N.W.2d at 323. It is a simple contractual dispute

between two private, commercial entities. Because of this, the Court finds that Protégé’s

claim for Writ of Mandamus against Duff & Phelps is not plausibly alleged.


   G. Conclusion on Motion to Dismiss


       Because the Court finds that Protégé fails to allege any plausible claims against

Duff & Phelps, if the Magistrate Judge denies the Motion to Amend, the Court will grant

Duff & Phelps’ Motion to Dismiss. The Court notes that it appears that at least some of

the claims alleged against Duff & Phelps (including but not necessarily limited to, Counts

I and V, and at least some, if not all, of the claims included in Count III) are beyond saving.

Even so, the Court will stay its order on dismissal until after the Magistrate Judge rules on

the Motion to Amend.




                                           ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Plaintiff’s Motion to Remand [Docket No. 21] is DENIED;


                                             -23-
       CASE 0:19-cv-03152-JRT-HB Doc. 73 Filed 09/29/20 Page 24 of 24




      2. All claims against Defendant Philip I. Smith are dismissed and Defendant Smith

         is terminated from this action.

      3. Defendant Duff & Phelps’s Motion to Dismiss [Docket No. 15] is STAYED

         pending the Magistrate Judge’s Ruling on Plaintiff’s Motion to Amend.



DATED: September 29, 2020                         ______                     ______
at Minneapolis, Minnesota.                               JOHN R. TUNHEIM
                                                             Chief Judge
                                                     United States District Court




                                           -24-
